Order entered December// ,2012




                                        In The
                                Eaurt of ppeaIs
                        iftl) iztmt of exas at
                                  No. 0S-12-00498-CR
                                  No. 0S-12-01447-CR

                      DEnS EDW~ ~LL~S, Appellant

                                          V.

                          T~ STATE OF TE~, Appellee

                   On Appeal from the Cr~al D~ct Cou~ No. 7
                               Dallas Count, Texas
                     Trial Cou~ Cause Nos. F0~35087, F08-35085

                                       O~ER

      . ~e Co~ G~S co~ repo~er’ K~en Jones’s De~mber 10, 2012 request for ~

extensiOn of ~e to file ~e supplemen~ repo~er’s record. We O~ER co~ repo~er K~en

Jones to file, by DECE~ER 21, 2012, ~e repo~er’s record of~e April 8, 2011 h~g.

       ~e November 6, 2012 order ~so directed co~ repo~er W~e Pa~ey to file, ~

~ days, ~e repo~er’s record of ~e April 22, 2011 plea he~g. To ~te, Ms. Pauley h~

nei~er filed ~e supplemen~ record nor co~cated ~ ~e Co~ reg~d~g ~e ~ of

¯ e record.

        Accord~gly, we O~ER co~ repo~er W~e Pa~ey to file, by DECE~ER 21,

2012, ~e repo~er’s record of~e April 22, 2011 plea he~g.
         No further extensions will be granted. If the court reporter’s do not file their respective

records by the date specified, we will order that they not sit as court reporters until their records

are filed.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transnuss~on, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; court reporter Karren

Jones; court reporter Wynne Pauley; and to counsel for all parties.




                                                       DAVID L. B
                                                       JUSTICE